Citation Nr: 1138966	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2006.  A statement of the case was issued in December 2007, and a substantive appeal was received in February 2008.  The Veteran appeared at a July 2011 video conference hearing at the RO.  A transcript is of record.   

The July 2011 video conference transcript reveals that the record was held open for 60 days to allow the Veteran to submit additional evidence.  To date, no additional evidence has been received. 

The issues of entitlement to service connection for neuropathy and radiculopathy, to include as due to low back disability, have been raised by the record (specifically, in the July 2011 video conference transcript) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for low back disability.  At the July 2011 video conference hearing, the Veteran testified that she had injured her back in service.  Of record is a January 1992 service treatment record documenting radiological examination of the lumbar spine after the Veteran reportedly suffered a low back injury.  Post-service medical records document treatment for low back complaints, including surgical procedures.  Under these circumstances, VA's duty to assist includes a VA examination and nexus opinion. 

At the July 2011 video conference hearing, the Veteran mentioned first seeing a Doctor Warren in Rockport, Texas.  Private records reflecting treatment by this physician are not of record.  The aforementioned private treatment records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain private treatment records from the University of Texas Health Science Center in San Antonio, Texas and from a Dr. Warren located in Rockport, Texas.

2.  The Veteran should then be afforded an appropriate VA examination to determine the nature, extent and etiology of any current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current low back disability is causally related to the inservice-low back injury?

A rationale should be provided.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


